Citation Nr: 1229117	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO. 09-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left nephrectomy and partial ureterectomy ("renal condition"). 

2. Entitlement to service connection for Addison's disease, to include as secondary to residuals of a left nephrectomy and partial ureterectomy.

3. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to Addison's disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has rephrased the Veteran's claim for service connection for major depressive disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran and his spouse testified at a hearing in July 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1. The findings of the November 2008 VA examiners are competent medical evidence. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has residuals of a left nephrectomy and partial ureterectomy that began during active service or are related to an incident of service. 

3. The preponderance of the evidence reflects that the Veteran does not have Addison's disease due to any incident of his active duty service or to a service-connected disability. 

4. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service or to a service-connected disability. 


CONCLUSIONS OF LAW

1. The Veteran's residuals of a left nephrectomy and partial ureterectomy were incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The Veteran's Addison's disease was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 

3. The Veteran's acquired psychiatric disorder was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service connected disability. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With regard to the Veteran's claim for service connection for a renal condition, 
VA has substantially satisfied its duties to notify and assist in this case, as required VCAA. Id. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2006. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in July 2010 which provided notice of what evidence was required to substantiate a secondary service connection claim. His claim was not readjudicatd after he received notice regarding how to substantiate a secondary service connection claim. However, at his July 2012 hearing, he demonstrated actual knowledge of these requirements by asserting that he believes his renal condition should be directly service connected and that his subsequently diagnosed Addison's disease and psychiatric disorder were caused by his renal condition. Because he has demonstrated actual knowledge of the notice requirements and has not asserted that prejudice resulted from not readjudicating his claims at the RO level, there is no prejudice in adjudicating his claims. Shinseki v. Sanders, 129 S.Ct. 1696, 556 U.S. __ (2009). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in November 2008. The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiners also provided rationales for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The November 2008 examiners only provided opinions as to whether the Veteran's Addison's disease was caused by his renal condition and whether his psychiatric disorder was caused by his Addison's disease. The examiners did not provide opinions for whether these conditions were directly related to service. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran asserts that his renal condition caused his Addison's disease and that his Addison's disease then caused his psychiatric disorder. He has not asserted that these conditions are directly attributable to service or that he was diagnosed or had symptoms of them in service. The record does not provide any indication that he experienced adrenal insufficiency or psychiatric symptoms while in service. Id. Because there is no event, injury, or disease in service  to which a current disorder could be related, the Board finds that an addendum opinion or new VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Veteran testified at a hearing in July 2012. During his hearing, he testified that he received Social Security Disability Insurance (SSDI). When asked if he received SSDI for his renal condition, he responded in the affirmative. When specifically asked if he received SSDI for any other disability, he responded in the negative. The RO has not obtained the Veteran's records from the Social Security Administration (SSA). However, these records are not considered relevant because the Board is granting the Veteran's claim for service connection for a renal condition and the Veteran stated that he was not receiving SSDI for any other disabilities, such as Addison's disease or a psychiatric disorder. A remand to obtain SSA records would serve no useful purpose. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran are to be avoided). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Renal Condition

The Veteran contends that his diagnosed renal condition originated during his period of active service. Because there is competent medical and lay evidence linking his current disability to his period of active service, the claim will be granted. 

The Veteran had his left kidney removed in December 1976. Therefore he has a current disability, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253. 

His STRs document several instances of back pain. In his July 1968 report of medical health for entry into service, he denied having recurrent back pain and nothing was noted at his examination. In November 1970 he complained of a "back problem," and stated that he had pain when lifting heavy objects. Mild lumbosacral strain was noted. In December 1970 the back pain had not resolved and the Veteran was placed on profile for 90 days. In August 1971 he complained of low back pain with mild tenderness to palpation. In January 1972 he complained of back pain. In his July 1972 report of medical health for separation, he reported having recurrent back pain. At his July 1972 separation examination, the clinician noted that the Veteran had back pain when lifting heavy objects or standing for long periods of time. His in-service treatment for recurrent back pain satisfies the second element of a service connection claim. Id. 

There are two medical opinions regarding a nexus between the Veteran's complaints of back pain in service and the removal of his left kidney approximately four years after separation from service. 

In June 2006 the Veteran's VA primary care provider stated that his back pain in service "constitutes reasonable medical probability" that he was having renal problems that were "so occult that several years [passed] before the condition requiring removal of the left kidney was discovered." This competent medical opinion provides probative weight in favor of the Veteran's claim.

In November 2008, the Veteran underwent a VA examination. The examiner observed that the December 1976 operative report noted a left ureteropelvic junction obstruction with a nonfunctioning and infected left kidney. The examiner stated that it was more likely that the Veteran's hydronephrosis was congenital and that it caused his in service back pain. The examiner did not provide an opinion as to whether the Veteran's period of service would have aggravated this congenital condition. He stated, "[w]hether an earlier diagnosis would have changed the management of the left kidney is purely speculative and I can make no comment regarding what might have been done had the diagnosis been made while he was on active duty."  The examiner did not provide a rationale for this conclusion and so the opinion is incomplete and inadequate and it is not probative evidence. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

The June 2006 opinion from the Veteran's primary care provider is afforded more probative weight than the opinion of the November 2008 VA examiner. There is no evidence of any other intercurrent cause for the Veteran's current renal condition. The Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted. It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Third element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253.

Service connection is warranted in this case. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

Addison's Disease

The Veteran contends that the removal of his left kidney caused his Addison's disease. Because the Board granted his claim for service connection for a renal condition, this claim is one based upon secondary service connection. Because the preponderance of the evidence does not link his Addison's disease to his renal condition or directly to service, his claim will be denied. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was diagnosed with Addison's disease in 1999 and he has a service connected renal condition, satisfying the first and second elements of a service connection claim. Wallin, 11 Vet. App. at 512. 

However, the evidence of record does not support a link between Addison's disease and the Veteran's renal condition. In November 2008, he underwent a VA examination. The examiner noted that he was diagnosed with Addison's disease in 1999 after presenting with headaches, fatigue, weakness, dizziness, and sleep disturbance. The examiner concluded that the Veteran's renal condition did not cause Addison's disease because they are "two totally separate phenomenons [sic]." The examiner was unable to tell from the operative report of the Veteran's kidney removal whether his left adrenal gland was removed as well. However, the examiner noted that even if the left adrenal gland had been removed, patients "get along perfectly well" with only one adrenal gland. As a result, the examiner found that the Veteran's Addison's disease was not caused by his renal condition and kidney removal surgery. This competent medical opinion provides significant probative weight against the Veteran's claim. 

At his July 2012 hearing, the Veteran's spouse testified that the Veteran began having symptoms of Addison's disease in 1981 or 1982, but that they did not know that was what was causing them. She opined that Addison's disease "could be caused from shock of the surgery or high fever, among other things." The Veteran's spouse is competent to describe observable symptoms and report, as a factual matter, when the Veteran was diagnosed with Addison's disease. Layno v. Brown, 6 Vet. App. 465 (1994). However, her lay opinion is unsupported by the medical evidence of record. A VA examiner found that the Veteran's Addison's disease is a separate disease entity from the renal condition, and further noted that even if his left adrenal gland had been removed during surgery, patients do well with one adrenal gland. Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). The VA examiner's opinion is more probative than the Veteran's spouse's. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim for service connection for Addison's disease on a secondary basis must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because service connection cannot be granted on a secondary basis, the Board will consider direct service connection. EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992). 

The Veteran has a current diagnosis of Addison's disease, satisfying the first element of a direct service connection claim. Hickson, 12 Vet. App. at 253. However, the record does not show that he had symptoms of or was treated for Addison's disease. Further, the Veteran has not asserted that his Addison's disease was caused directly by service; he specifically asserted that it was caused by his renal condition. The second element of a direct service connection claim is not satisfied. Id. Lastly, there is no evidence of record to provide a link between his Addison's disease and his period of active service. The nexus element of a service connection claim is not satisfied. Id. 

The preponderance of the evidence is against the claim for service connection for Addison's disease on a direct basis. The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Psychiatric Disorder

The Veteran contends that his psychiatric disorder was caused by his Addison's disease. Although the evidence of record supports this assertion, his claim will be denied because his Addison's disease is not service connected and because the preponderance of the evidence does not link his psychiatric disorder directly to service. 

The Veteran has been diagnosed with depressive disorder, satisfying the first element of both a secondary and direct service connection claim. Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512. He has also been diagnosed with Addison's disease. As noted above, service connection is not warranted for Addison's disease. The Veteran does not assert and the record does not show that his now service connected renal condition caused his depression. Therefore, the second element of a secondary service connection claim is not satisfied. Wallin, 11 Vet. App. at 512. Lastly, there is no nexus between the Veteran's depression and a service connected disability. 

In November 2008, the Veteran underwent a VA psychiatric examination. The examiner found that based upon the Veteran's treatment records, he was depressed as a result of having Addison's disease. 

There is no medical or lay evidence of record to link the Veteran's now service connected renal condition to his psychiatric disorder. 

The third element of a secondary service connection claim is not satisfied because his psychiatric disorder has been linked to a non service connected disability by competent medical evidence. Id. Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied on a secondary basis. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because service connection cannot be granted on a secondary basis, the Board will consider direct service connection. EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. App. 396, 399 (1992). 

The Veteran's STRs are completely negative for any psychiatric symptoms or diagnoses. Further, he testified in July 2012 that he first began to feel depressed in the early 1990s, well after his separation from service in July 1972. Lastly, he has not contended that his depression is directly related to service; his assertion is that it was caused by Addison's disease. The evidence of record does not show that there was an in-service incident that caused the Veteran to develop a psychiatric disorder. The second element of a direct service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.

Lastly, there is no medical or lay evidence of record to link Addison's disease to the Veteran's period of active service. The third element of a direct service connection claim is not satisfied. Id. 

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder on a direct basis. The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a renal condition is granted. 

Service connection for Addison's disease is denied.

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


